Citation Nr: 0606569	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  02-02 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD) with depressive reaction associated with 
anxiety, currently evaluated as 70 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION

The veteran had active military service from October 1967 to 
July 1970.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision in 
which the RO continued a 50 percent disability evaluation for 
the veteran's service-connected depression reaction 
associated with anxiety.  The veteran filed a notice of 
disagreement (NOD) in July 2001, and the RO issued a 
statement of the case (SOC) in March 2002.  Later in March 
2002, the veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals).

In July 2003, the Board remanded to the RO the issue on 
appeal to afford due process and for other development.  
Following completion of the requested development, in a March 
2005 rating decision, the RO recharacterized the veteran's 
service-connected psychiatric disability to include PTSD, as 
reflected on the title page, and increased the veteran's 
disability rating from 50 percent to 70 percent, effective 
April 18, 2000 (the date of the veteran's claim for increase) 
(as reflected in the April 2005 supplemental SOC (SSOC)).  

In August 2005, the Board remanded this matter to the RO to 
afford due process and for other development.  Following its 
completion of the Board's requested actions, the RO continued 
the denial of the veteran's claim (as reflected in a November 
2005 SSOC) and returned this matter to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  The veteran's service-connected psychiatric disability is 
manifested, primarily, by depressed mood; constricted affect; 
tangential thought process with content notable for 
depressive ideation, guilt, hopelessness and paranoid 
ideation; impaired cognitive function; panic attacks; sleep 
impairment; social isolation; chronic irritability and poor 
anger control; and considerable difficulty with work and 
interpersonal relationships; these symptoms are reflective of 
occupational and social impairment with deficiencies in most 
areas.


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for PTSD 
with depressive reaction associated with anxiety are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 
9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on the claim for assignment 
of a higher rating has been accomplished.  

Through the August 2000 rating action, the March 2002 SOC, a 
February 2004 notice letter, and April and November 2005 
SSOCs, the RO notified the veteran and his representative of 
the legal criteria governing the claims, the evidence that 
had been considered in connection with the appeal, and the 
bases for the denial of the claim.  After each, they were 
afforded the opportunity to respond.  Hence, the Board finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support his claim, and has 
been afforded ample opportunity to submit such information 
and evidence.

The Board also finds that the February 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  Furthermore, the RO 
also informed the veteran that it was his responsibility to 
make sure that the VA receives requested records from non-
Federal agencies.  

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim; (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this case.  With 
respect to the fourth requirement, the Board notes that the 
veteran has not explicitly been advised to provide any 
evidence in his possession that pertains to his claim.  
However, the claims file reflects that the veteran has 
submitted in support of his claims pertinent service medical 
records that he had in his possession.  Given that fact, and 
the RO's instructions to him (as noted above), the Board 
finds that the veteran has, effectively, been put on notice 
to provide any evidence in his possession that pertains to 
the claim.  Accordingly, on these facts, the RO's omission is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2004).]

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In this appeal, documents meeting the VCAA's notice 
requirements were furnished to the veteran after the rating 
action on appeal.  However, the lack of any pre-adjudication 
notice in this case has not, in any way, prejudiced the 
appellant.  The Court has also held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Board finds that, with respect to this matter, any delay 
in issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that the claim was fully developed and 
re-adjudicated after notice was provided.  As indicated 
above, the March 2002 SOC, as well as the April 2005 and 
November 2005 SSOCs notified the veteran what was needed to 
substantiate his claim and also identified the evidence that 
had been considered with respect to the claim.  Furthermore, 
in the February 2004 notice letter, the RO advised the 
veteran of VA's responsibilities to notify and assist him in 
his claims.  After the notice letter, SOC and SSOCs, the 
veteran was afforded an opportunity to respond.

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran,  The veteran's service 
medical records are associated with the claims file, as are 
outpatient treatment records from the VA Medical Center 
(VAMC) in Brooklyn.  In connection with his claim, the 
veteran has been afforded a VA psychiatric examinations,  the 
reports of which are associated with the claims file.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
other additional, existing evidence pertinent to the matter 
on appeal that needs to be obtained.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2004).  

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal.  


II.  Background

Pursuant to a March 1971 rating, the RO initially established 
service connection, and assigned a 50 percent rating, for 
psychiatric disability.  The present appeal stems from a 
claim for increased rating filed in April 2000.  

A November 2000 outpatient treatment record reflects a VA 
psychiatrist's impression of PTSD, severe in degree, and 
assignment of a Global Assessment of Functioning (GAF) score 
of 80.  June 2001 treatment records also report PTSD, severe 
in degree.  The same psychiatrist who assessed the veteran in 
November 2000 saw the veteran again in June 2001 and assigned 
a GAF score of 70 in June 2001.  That psychiatrist also 
treated the veteran in October 2002, at which time the 
veteran reported being fed up with his work, being irritated 
by a co-worker, stating "I just want to get to him.  It 
would make me so happy just strike him [sic].  I hate 
everybody."  The examiner noted that the veteran had insight 
and relatively good control, stating "I don't want to lose 
my job. I need the money."  The examiner provided 
consolation and a period of home rest and noted that the 
veteran calmed down.  The examiner diagnosed severe PTSD and 
assigned a GAF score of 80.

On VA examination in March 2004, the veteran reported that he 
had not had a good nights sleep since returning from Vietnam.  
Once asleep he experienced strange and frightening dreams.  
He had vivid periods of reexperiencing events in Vietnam but 
did not lose track of time or place.  He had profound guilt 
over actions there.  He was unable to recall certain aspects 
of his service and had a notable sense of foreshortened 
future.  The examiner noted that he was chronically irritable 
with poor anger control and becoming physically aggressive 
with his family as well as with patients at his job as a VA 
X-ray technician.  He reported road rage, once running an 
elderly man off the road.  He reported hyperarousal, 
exaggerated startle response and poor concentration.  He has 
panic attacks on a daily basis, which often prevent him from 
going to work.  He reported feeling depressed all the time 
with crying spells and thoughts of death.  He denied active 
suicidal ideation.  He reported that it was difficult to be 
around people and that he had a terrible relationship with 
his children and prefers to be alone.  

On mental examination, he was adequately groomed and 
generally cooperative.  Mood was depressed and irritable.  
Affect was profoundly constricted.  Speech was normal.  
Thought process was somewhat tangential with content notable 
for depressive ideation, guilt, hopelessness and paranoid 
ideation.  He denied hallucinations, suicidal or homicidal 
ideation or dissociative episodes.  He thought the day was 
Wednesday instead of Thursday.  His cognitive function was 
regarded as somewhat impaired.  He was unable to correctly 
identify the location of the hospital and unable to spell 
world backwards.  Capacity for judgment and insight were 
considered good.  The examiner considered his psychiatric 
incapacity as severe.  Adjustment to post military life was 
poor and daily functioning at work and in relationships was 
considered severely impacted by his psychiatric dysfunction.  
He was reported as extremely isolated without friends and his 
family relationship was regarded as chaotic, antagonistic and 
lacking intimacy.  It was noted that, at work, he got into 
frequent altercations with co-workers and patients, and was 
frequently being unable to go to work due to panic and 
depression.  The veteran reported that he was only able to 
sustain employment because of the allowance made for him as a 
disabled veteran.  His cognitive deficits were considered 
likely due to his psychiatric dysfunction, which also 
impacted on his occupational functioning.  The examiner 
diagnosed was PTSD and major depressive disorder, and 
assigned a GAF score of 45.  The examiner provided an 
addendum to the examination report after she had an 
opportunity to review the claims file; she then noted that 
the claims file supported the long-standing presence of PTSD 
and also validated his description of symptomatology.

III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The primary 
concern in a claim for an increased evaluation is the present 
level of disability.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).  ).  

Although the current 70 percent rating for the veteran's PTSD 
with depressive reaction associated with anxiety has been 
assigned pursuant to 38 C.F.R. § 4.130, Diagnostic Codes 
9434-9411 (referencing both major depressive disorder and 
PTSD), the actual criteria for rating the veteran's 
disability is set forth in a General Rating Formula for 
evaluating psychiatric disabilities other than eating 
disorders.

Pursuant to the General Rating Formula, a 70 percent rating 
is warranted where the disorder is manifested by occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech that 
is intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is warranted where the disorder is 
manifested by total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
oneself or others; an intermittent inability to perform the 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, one's own occupation, or 
one's own name.  38 C.F.R. § 4.130.

Considering the evidence in light of the above-noted 
criteria, the Board finds that the criteria for more than a 
70 percent rating for the veteran's service-connected 
psychiatric disability are not met.

Collectively, the medical evidence pertinent to this appeal 
reflects that the veteran's service-connected psychiatric 
disability is manifested, primarily, by depressed mood; 
constricted affect; tangential thought process with content 
notable for depressive ideation, guilt, hopelessness and 
paranoid ideation; impaired cognitive function; panic 
attacks; sleep impairment; social isolation; chronic 
irritability and poor anger control; and considerable 
difficulty with work and interpersonal relationships.  The 
Board finds that, overall, these symptoms are reflective of 
occupational and social impairment with deficiencies in most 
areas, such as work, family relations, judgment, thinking or 
mood, due to such symptoms as impaired impulse control (such 
as unprovoked irritability with periods of violence); 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships.  This disability picture is 
wholly consistent with the criteria for the current 70 
percent rating.

The Board is cognizant that the veteran's reported disputes 
and "altercations" with his family, co-workers and patients 
are representative of a serious psychiatric illness.  
Arguably, these problems are indicative of the type of 
grossly inappropriate behavior that is among the criteria for 
the maximum, 100 percent rating.  However, even if so, this 
fact, alone, does not provide a basis for assignment of a 100 
percent rating.  Significantly, the other symptoms required 
for the 100 percent rating-to include gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; persistent danger of hurting oneself or 
others; intermittent inability to perform the activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; or memory loss for 
names of close relatives, one's own occupation, or one's own 
name-are not demonstrated or approximated.  Hence, total 
occupational and social impairment, warranting assignment of 
the 100 percent rating for service-connected psychiatric 
disability, simply are not met.  

The Board also points out that none of the GAFs assigned in 
this case (70, 80 and 45) provide a basis, alone, for 
assignment of a higher rating.

According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is 
no question that the GAF score and the interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 
(1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, 
the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue; rather, they must be considered in 
light of the actual symptoms of the veteran's disorder (which 
provide the primary basis for the rating assigned).  See 38 
C.F.R. § 4.126(a).

Outpatient treatment records, dated from November 2000 to 
October 2002, reflect assigned GAFs of 70 and 80.  Per the 
DSM-IV, a GAF of 80 indicates that if symptoms were present, 
they were transient and expectable reactions to psychosocial 
stressors, revealing no more than slight impairment in 
social, occupational, or school functioning; and a GAF of 70 
indicates only mild symptoms, or some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  Clearly, these scores are actually reflective 
of less impairment than contemplated in the current 70 
percent rating, although, inexplicably, on each occasion, the 
examiner characterized the veteran's disability as "severe" 
(which, given the veteran's actual symptoms shown, as noted 
above, is likely more reflective of the veteran's actual 
level of impairment during this time frame).  

Moreover, the GAF of 45 assigned by the March 2004 VA 
examiner more closely approximates the veteran's reported 
symptomatology, and is thus, is consistent with the current 
70 percent rating.  Per the DSM-IV, A GAF of 41-50 
contemplates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  In 
this case, the examiner assigned a mid-range GAF score, which 
represents that some, but not all of the defining criteria 
have been met.  Clearly, then, this score also provides no 
basis for assignment of the maximum 100 percent rating for 
the service-connected psychiatric disability.

The above-determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally., 
the Board finds that there is no showing that the veteran's 
service-connected psychiatric disability reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of a higher rating on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (cited to in the March 
2002 SOC).  In this regard, the Board notes that the 
current,70 percent rating already contemplates substantial 
interference with employment.  While the veteran has asserted 
that allowances are made at work for him, as a disabled 
veteran, the fact remains that he has maintained employment 
since the 1990's.  Moreover, the veteran's assertion, even if 
true, is not necessarily, inconsistent with the level of 
interference with employment contemplated in the current 
rating.  Here, the disability is not objectively shown to 
markedly interfere with employment (i.e., beyond that 
contemplated in the assigned rating).  There also is no 
objective evidence that the disability warrants frequent 
treatment-much less, frequent periods of hospitalization-
nor is there evidence that the disability otherwise renders 
impractical the application of the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

Under these circumstances, the claim for a rating in excess 
of 70 percent for PTSD with depressive reaction associated 
with anxiety must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claims, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 70 percent for PTSD with depressive 
reaction associated with anxiety is denied. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


